Title: To Alexander Hamilton from John Tayler, 7 October 1799
From: Tayler, John
To: Hamilton, Alexander


          
            Sir,
            Albany 7th October 1799
          
          a Young Man an Inhabitant of Johnstown named Robert Willson—who was an Ensign at the Conclusion of the late War in his Uncle Capt Greggs Company—wishes to enter into the Army He is a Good Figure—Sober—writes a Good hand and can obtain good Recommendations in the Neighbourhood, in which he resides. I believe he would make a Good Officer—he is a distant relation of Mine and I am Anxious to Serve him—I have therefore taken the Liberty to Solicit you in his favour in order to have him appointed on the present Establishment—I hope Sir, that you will excuse the Freedom I have used in makeing this application to you, and that you may not deem it Improper to grant it. I Shall Consider it as a Singular favour Confer’d on me—& will Acknowledge it with Gratitude—
          I am with Sentiments of Esteem Sir Your most obedt Servant
          
            John Tayler
          
          General Hamilton
        